                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON



VICKIE CARNAHAN,                                 6:18-cv-0102-MC

Plaintiff,                                       ORDER AWARDING ATTORNEY
FEES
                                                 PURSUANT TO THE EQUAL ACCESS
                                                 TO JUSTICE ACT



vs.

NANCY BERRYHILL,

Acting Commissioner, Social Security Administration,

        Defendant.

        Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, it is
hereby ordered that EAJA attorney’s fees of $4,696.64 shall be awarded to Plaintiff. If it
is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under the
Department of the Treasury’s Offset Program, as discussed in Astrue v. Ratliff, 130
S.Ct. 2521 (2010), then the check for EAJA fees shall be made payable to Brian Scott
Wayson, based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney. Any
check for EAJA fees shall be mailed to Plaintiff’s counsel, Brian Scott Wayson, at PO
Box 12028 Portland, OR 97212.

                                   May
                     24th day of __________________________,
        DATED this ______                                    2018.


                                    s/Michael J. McShane
                                   ____________________________________
                                   Michael McShane
                                   United States District Court Judge

ORDER AWARDING EAJA ATTORNEY FEES
6:18-cv-0102-MC
